Citation Nr: 9910112	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-08 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.  

2.  Entitlement to service connection for an ulcer disorder.  

3.  Entitlement to service connection for an acquired eye 
disability.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1958 to May 1960.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) which denied service 
connection for a hiatal hernia, an ulcer disorder, and an 
acquired eye disability.  The veteran has represented himself 
throughout this appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  A hiatal hernia was not shown during peacetime service or 
for many years after service separation.  The record contains 
no competent evidence attributing the veteran's current 
hiatal hernia, if any, to peacetime service.  

3.  An ulcer disability was not shown during peacetime 
service or for many years after service separation.  The 
record contains no competent evidence attributing the 
veteran's current ulcer disability, if any, to peacetime 
service.  

4.  Myopia and presbyopia are not a disability for which VA 
compensation benefits may be awarded.  

5.  An acquired eye disorder has not been attributed to 
service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a hiatal hernia.  38 
U.S.C.A. § 5107 (West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for an ulcer disorder.  38 
U.S.C.A. § 5107 (West 1991).  

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for an acquired eye 
disability.  38 U.S.C.A. § 5107 (West 1991).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
Department of Veterans Affairs (VA) has properly assisted him 
in the development of his claims.  Generally, a 
"well-grounded" claim is one which is plausible.  The United 
States Court of Appeals for Veterans Claims (Court) has 
directed that, in order for a claim for service connection to 
be well-grounded, there must be (1) competent evidence of a 
current disability; (2) proof as to incurrence or aggravation 
of a disease or injury in service; and (3) competent evidence 
as to a nexus between the inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

When a claim is determined to be not well-grounded, the VA 
does not have a statutory duty to assist him in developing 
the facts pertinent to his claim.  However, VA may be 
obligated under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991) to advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the appellant of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.  

The veteran is seeking service connection for a hiatal 
hernia, an ulcer disorder, and an acquired eye disorder.  It 
is necessary to determine if he has submitted a well-grounded 
claim with respect to each issue.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 1991).  Where a veteran 
served continuously for ninety days or more during peacetime 
service after December 31, 1946, and peptic (gastric or 
duodenal) ulcer disease becomes manifest to a degree of ten 
percent within one year of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).


I.  Hiatal Hernia 

At his June 1958 pre-induction physical examination, the 
veteran was diagnosed with a small asymptomatic umbilical 
hernia.  The examiner concluded that the veteran was fit for 
military service.  A September 1958 Army treatment record 
notes that the veteran complained that "basic [training] 
bothers [his umbilical hernia]."  He reported that he was 
diagnosed with an umbilical hernia in 1954.  He was told that 
he could not play baseball because of his umbilical hernia.  
On examination, the veteran exhibited "perhaps [a] very 
small ring-not even finger tip in size."  At his February 
1960 physical examination for service separation, the veteran 
exhibited a normal abdomen and viscera.  

In his February 1997 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran advanced that he was 
treated for a hernia between 1959 and 1960 while in the Army.  
At an April 1997 VA examination for compensation purposes, 
the veteran reported that he had complained of burning 
epigastric pain and was subsequently diagnosed with a hiatal 
hernia on endoscopic examination of the upper 
gastrointestinal tract.  On examination, the veteran 
exhibited an umbilical hernia and a soft and depressible 
abdomen with no visceromegaly or tenderness.  Contemporaneous 
upper gastrointestinal series and a barium swallow revealed 
no evidence of a hiatal hernia or gastroesophageal reflux.  
The veteran was diagnosed with a hiatal hernia by history and 
an umbilical hernia.  In his March 1998 substantive appeal, 
the veteran advanced that a "hernia" was incurred during 
active service.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The Board 
observes that a hiatal hernia was not objectively shown 
during active service or upon physical examination for 
service separation.  The first clinical documentation of the 
claimed disorder is dated in 1997, some thirty-six years 
after service separation.  Indeed, the veteran's claim is 
supported solely by his own statements on appeal.  The Court 
has held that lay assertions of medical causation do not 
constitute competent evidence to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The Court has commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 171, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995) citing Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  

There is no indication that either that the veteran is a 
medical professional.  

As the record lacks competent evidence reflecting that a 
hiatal hernia originated during active service, the Board 
concludes that the veteran's claim for service connection for 
the claimed disorder is not well-grounded.  Accordingly, the 
instant claim is denied.  38 U.S.C.A. § 7105(d) (West 1991).  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.  

In regard to the umbilical hernia, the issue has not been 
adjudicated by the RO and there is no clear indication that 
he has claimed service connection for an umbilical hernia.  
In passing, the Board notes that the umbilical hernia was 
identified on the pre-induction examination, thus the 
presumption of soundness is rebutted.  There is no competent 
evidence of an increase in severity, an increase in 
disability or aggravation during service.  The veteran is at 
liberty to file a claim for service connection for an 
umbilical hernia if that is his intent.  He is reminded that 
there is a duty to submit evidence of a well grounded claim. 

II.  Ulcer Disorder

The veteran's service medical records make no reference to an 
ulcer disorder.  At his February 1960 physical examination 
for service separation, the veteran denied having ever 
experienced frequent indigestion or stomach or intestinal 
trouble.  
At the April 1997 VA examination for compensation purposes, 
the veteran exhibited findings on diagnostic studies 
consistent with a gastric ulcer and/or an infiltrative 
lesion.  In his March 1998 substantive appeal, the veteran 
advanced that ulcers were incurred during active service.  

An ulcer disorder was not objectively shown during active 
service or upon physical examination for service separation.  
The first clinical documentation of the claimed disorder is 
dated in 1997, some thirty-six years after service 
separation.  Indeed, the veteran's claim is supported solely 
by his own statements on appeal.  Such lay assertions of 
medical causation do not constitute competent evidence to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

As the record lacks competent evidence reflecting that an 
ulcer disorder originated during active service or manifest 
to a compensable degree within one year of separation, the 
Board concludes that the veteran's claim for service 
connection for the claimed disorder is not well-grounded.  
Accordingly, the instant claim is denied.  38 U.S.C.A. 
§ 7105(d) (West 1991).  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.  

III.  Acquired Eye Disability

The veteran's service medical records make no reference to an 
acquired eye disorder.  At his February 1960 physical 
examination for service separation, the veteran exhibited 
visual acuity of 20/40 in the right eye and 20/25 in the left 
eye.  He was diagnosed with myopia.  The Army examiner 
commented that the veteran "can perform all duties except 
those requiring 20/20 uncorrected vision."  In his March 
1997 Veteran's Application for Compensation or Pension (VA 
Form 21-526), the veteran advanced that he was treated for an 
"eye condition" in 1960 during active service.  

A February 1997 VA ophthalmological evaluation conveys that 
the veteran was "[without] systemic illness who can't drive 
at night."  On examination, the veteran exhibited bilateral 
vision correctable to 20/20 and foamy secretions on his 
eyelids.  Impressions of myopia and blepharitis were 
advanced.  

At the April 1997 VA examination for compensation purposes, 
the veteran complained of partial right eye vision loss 
associated with intermittent "stabbing" right frontal area 
headaches.  He reported that he had been initially prescribed 
corrective lens approximately one year after service 
separation and received a new prescription every four to five 
years.  On ophthalmological evaluation, the veteran reported 
that he needed "glasses since one month after licensing."  
On examination, the veteran exhibited errors of refraction.  
He was diagnosed with myopia and presbyopia.  In his March 
1998 substantive appeal, the veteran advanced that "eye 
conditions" were incurred during active service.  

The veteran's February 1960 physical examination for service 
separation reflects that he was diagnosed with myopia.  
Myopia is also known as nearsightedness.  Norris v. West, 11 
Vet. App. 219, 220 (1998).  Refractive error of the eye is 
not a disability for which VA disability compensation 
benefits may be awarded.  38 C.F.R. §§ 3.303(c), 4.9 (1998).  

Since service, presbyopia and blepharitis have been 
diagnosed.  However, the conditions were not identified 
during service and no professional has attributed the 
conditions to service.  In regard to the presbyopia, the RO 
informed the veteran that the diagnosis is of a congenital or 
developmental conditions (refractive error).  He has 
presented no competent evidence that would establish that 
presbyopia or myopia are due to disease or injury.  The 
information provided by the RO was clear and his due process 
rights were preserved.

The record contains no competent evidence establishing that 
the veteran has ever been found to manifest an acquired eye 
disorder attributable to active service.  

The veteran's claim is supported solely by his own statements 
on appeal.  Such lay statements do not constitute competent 
evidence to render the veteran's claim well-grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As the record lacks 
competent evidence reflecting that an acquired eye disorder 
originated during active service, the Board concludes that 
the veteran's claim for service connection is not 
well-grounded.  Accordingly, the instant claim is denied.  38 
U.S.C.A. § 5107 (West 1991).  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.  


ORDER

Service connection for a hiatal hernia is denied.  Service 
connection for an ulcer 
disorder is denied.  Service connection for an acquired eye 
disability is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

